
	
		I
		111th CONGRESS
		1st Session
		H. R. 4352
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. McCarthy of
			 California introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  authorize additional assistance for projects to construct publicly owned
		  treatment works that serve small and disadvantaged communities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small and Rural Communities Wastewater
			 Infrastructure Act.
		2.Publicly owned
			 treatment works serving small and disadvantaged communitiesTitle VI of the Federal Water Pollution
			 Control Act (33 U.S.C. 1381 et seq.) is amended—
			(1)by redesignating
			 section 607 as section 608; and
			(2)by inserting after section 606 the
			 following:
				
					607.Publicly owned
				treatment works serving small and disadvantaged communities
						(a)Allocation of
				funds for small treatment works
							(1)In
				generalOf the funds received by a State in capitalization grants
				under this title for a fiscal year—
								(A)not less than 5
				percent shall be used to provide assistance to publicly owned treatment works
				that regularly serve 5,000 or fewer persons, to the extent that there are
				sufficient applications for such assistance;
								(B)not less than 10
				percent shall be used to provide assistance to publicly owned treatment works
				that regularly serve between 5,001 and 20,000 persons, to the extent that there
				are sufficient applications for such assistance; and
								(C)not less than 15
				percent shall be used to provide assistance to publicly owned treatment works
				that regularly serve between 20,001 and 50,000 persons, to the extent that
				there are sufficient applications for such assistance.
								(2)Use of funds in
				other categoriesIf a State is not able to use an amount of funds
				to provide assistance to publicly owned treatment works in accordance with
				paragraph (1)(A), (1)(B), or (1)(C) because there are not sufficient
				applications, the State, to the maximum extent practicable, shall use that
				amount of funds to provide assistance for another purpose specified in
				paragraph (1).
							(3)Limitation on
				statutory constructionNothing in paragraph (1)(A), (1)(B), or
				(1)(C) shall be construed to limit the amount of funds received by a State in
				capitalization grants under this title that may be used by the State for the
				purposes described in that paragraph.
							(b)Preconstruction
				assistance for small treatment works
							(1)Authority to
				make preloansNotwithstanding
				any other provision of this title, a State may use funds received in
				capitalization grants under this title for making preloans to eligible
				recipients in accordance with the requirements of this subsection.
							(2)Eligible uses of
				preloansA preloan received
				by an eligible recipient under this subsection may be used for the following
				costs incurred in connection with an eligible project:
								(A)Project
				development.
								(B)Environmental
				studies.
								(C)Legal and
				administrative expenses.
								(D)Project
				design.
								(E)Such other costs
				as the Administrator determines appropriate, as prescribed by
				regulation.
								(3)Ineligible
				useA preloan received by an eligible recipient under this
				subsection may not be used for costs related to land acquisition.
							(4)Maximum
				individual preloan amountThe amount of a preloan made under this
				subsection in connection with an eligible project may not exceed 10 percent of
				the estimated cost of the project.
							(5)Maximum
				aggregate preloan amountNot to exceed 15 percent of the funds
				received by a State in capitalization grants under this title for a fiscal year
				may be used to provide preloans under this subsection.
							(6)Repayment of
				preloans
								(A)In
				generalFor purposes of repayment, a preloan made to an eligible
				recipient in connection with an eligible project shall be treated as part of
				the principal amount of the primary loan made by the State for the project.
				Except as provided by subparagraph (B), repayment of preloan amounts shall not
				be required until payments begin for the primary loan amount and interest on
				preloan amounts shall not begin to accrue until interest begins to accrue on
				the primary loan amount.
								(B)Deadline for
				primary loan application
									(i)In
				generalIf an eligible recipient under this subsection in
				connection with an eligible project does not apply for a primary loan for the
				project in the 3-year period beginning on the date of issuance of the preloan,
				the State may require, at the discretion of the State, repayment of the preloan
				with interest.
									(ii)ExceptionsA
				State shall not impose a penalty under clause (i) on an eligible recipient that
				receives a preloan for an eligible project, if the State determines that the
				eligible recipient did not comply with the 3-year deadline established by
				clause (i) due to—
										(I)a delay in
				environmental reviews conducted by a Federal or State agency; or
										(II)insufficient
				funds in the State’s water pollution control revolving fund established under
				this title for the State to make a primary loan for the project.
										(7)DefinitionsIn
				this subsection, the following definitions apply:
								(A)Eligible
				projectThe term eligible project means a project
				eligible for assistance under section 603(c)(1) for construction of a public
				owned treatment works that will regularly serve 50,000 or fewer persons.
								(B)Eligible
				recipientThe term
				eligible recipient means a municipality or intermunicipal,
				interstate, or State agency seeking assistance for an eligible project.
								(C)PreloanThe term preloan means
				financial assistance provided by a State from the State’s water pollution
				control revolving loan fund established under this title for an eligible
				project before approval of a primary loan for the project.
								(D)Primary
				loanThe term primary
				loan means a loan made by a State from the State’s water pollution
				control revolving loan fund under this title for an eligible project after a
				preloan is made for that project.
								(c)Additional
				assistance for disadvantaged communities
							(1)Criteria for
				designation of disadvantaged communitiesThe Governor of a State, after providing an
				opportunity for public review and comment, may establish criteria to designate
				disadvantaged communities that—
								(A)have a population
				of 50,000 persons or fewer; and
								(B)would experience a
				significant hardship raising the revenue necessary to finance a project
				eligible for assistance under section 603(c)(1) if assistance is not provided
				under this subsection.
								(2)Additional
				assistance
								(A)In
				generalIn any case in which a State provides loan assistance to
				a municipality or intermunicipal, interstate, or State agency for a project
				under section 603(d), the State may provide additional assistance in connection
				with the loan if the project is to benefit a disadvantaged community identified
				by the State using the criteria developed under paragraph (1).
								(B)Types of
				additional assistanceAdditional assistance under subparagraph
				(A) shall consist of—
									(i)forgiveness of all
				or a portion of the principal of the loan;
									(ii)not requiring or
				reducing interest to be paid in connection with the loan;
									(iii)extending the
				loan repayment period to not to exceed 30 years; or
									(iv)any combination
				thereof.
									.
			3.Application
			 process reform
			(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall—
				(1)consult with States, utilities, nonprofit
			 organizations, and other Federal agencies providing finance assistance to
			 identify ways to expedite and improve the application and review process for
			 obtaining financing from a State water pollution control revolving loan fund
			 under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et
			 seq.); and
				(2)take such
			 administrative actions as the Administrator determines appropriate to expedite
			 and improve the process.
				(b)Report to
			 CongressNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall submit to Congress a report that contains
			 recommendations to further expedite and improve the application and review
			 process referred to in subsection (a)(1), including recommendations for any
			 legislative actions that may be needed.
			
